DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6 are objected to because of the following informalities: Claim 1 recites the limitation "the eccentric positions of the inner ends of the left supporting frame and the right supporting frame" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 also recites the limitation “the gap” (supposedly meaning “the space”) in line 14.  Claims 2-6 depend from claim 1 and are therefore objected to for at least the same reasons. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2017/0115701 to Bae et al. (i.e., “Bae” hereinafter).  Referring to claim 1, Bae discloses a hinge (5) for a mobile terminal (Fig. 1) having an inwardly bendable flexible screen (4), comprising a three-member mechanism consisting of a left supporting plate (i.e., lower plate attached to 74-1, Fig. 17), a middle supporting plate (7) and a right supporting plate (i.e., lower plate attached to 74-2), which are rotatably and sequentially connected, a left supporting frame (51-2) and a right supporting frame (52-1), both ends of the three-member mechanism are free ends, such that the left supporting plate, the middle supporting plate and the right supporting plate are flexible screen supporting members capable of moving up and down (Figs. 17, 18A and 18B), after moving up, the left supporting plate, the middle supporting 

plate and the right supporting plate form a flexible screen supporting face (Fig. 18B), and after moving down, the components are in a bent state, thereby providing a space (not numbered) for bending of the flexible screen (Fig. 18A); the inner ends of the left supporting frame (51-2) and the right supporting frame (52-1) are rotatably connected to a synchronization mechanism (Fig. 8), respectively, such that the left supporting frame and the right supporting frame can rotate synchronously and reversely;
the eccentric positions of the inner ends of the left supporting frame (51-2) and the right supporting frame (51-1) are connected with the gap (i.e., “space” as best understood by the examiner) between the middle supporting plate (7) and the left supporting plate and the right supporting plate at the rotatable connection respectively (Fig. 8), the outer ends of the left supporting plate and right supporting plate are movably connected to the left supporting frame and the right supporting frame respectively, and a movable guiding mechanism (57-1 and 57-2) is provided therebetween, such that the outer ends can be moved up and down under the guidance of the guiding mechanism;



the hinge is (5) further provided with a middle U-shaped outer cover (8), the position of the middle supporting plate (7) corresponds to the middle U-shaped outer cover, after moving down, the middle supporting plate reaches a bottom portion of the middle U-shaped outer cover.  See Fig. 6.
Referring to claim 2, Bae discloses the hinge as claimed, wherein a pair of left supporting frames (5-2) and a pair of right supporting frames (5-1) are provided, and the pair of left supporting frames are on both sides of the left supporting plate respectively, and the pair of right supporting frames are on both sides of the right supporting plate respectively.  See Fig. 7.
Referring to claim 4, Bae discloses the hinge as claimed, wherein the guiding mechanism (57-1 & 57-2) is a guide groove arranged on the left supporting frame (51-2) and the right supporting frame (51-1) and a guide pin (56) arranged on the left supporting plate and the right supporting plate, and the guide grooves on the left supporting frame and the right supporting frame are symmetrically arranged.  See Fig. 8.




Referring to claim 5, Bae discloses the hinge as claimed, wherein the hinge is provided with a mounting shell on the outside the left supporting frame and the right supporting frame, and a synchronization mechanism is mounted in the mounting shell, both ends of the middle U-shaped outer cover are connected to the mounting shell on both sides respectively, and the left supporting frame and the right supporting frame are provided with a relief hole to make the connecting structure between the middle U- shaped outer cover and the mounting shell to move and rotate the left supporting frame and the right supporting frame.  See Figs. 6 and 7.
Referring to claim 6, Bae discloses a mobile terminal having an inwardly bendable flexible screen (4), wherein the mobile terminal is provided with the hinge of claim 1, and the flexible screen is laid on the inner side of the hinge.  See Figs. 1 and 6.






Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 11, 2022